           Case 1:19-bk-10062-VK                  Doc 64 Filed 04/24/19 Entered 04/24/19 14:02:28                                    Desc
                                                   Main Document     Page 1 of 3




  Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
  Nos., State Bar No. & Email Address
                                                                                                       FILED & ENTERED
  SMILEY WANG-EKVALL, LLP
  Lei Lei Wang Ekvall, State Bar No. 163047                                                                    APR 24 2019
  lekvall@swelawfirm.com
  Michael L. Simon, State Bar No. 300822
                                                                                                         CLERK U.S. BANKRUPTCY COURT
  msimon@swelawfirm.com                                                                                  Central District of California
  3200 Park Center Drive, Suite 250                                                                      BY Pgarcia DEPUTY CLERK
  Costa Mesa, California 92626
  Telephone:     714 445-1000
  Facsimile:     714 445-1002                                                                  CHANGES MADE BY COURT

       Debtor(s) appearing without attorney
       Attorney for:

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA –SAN FERNANDO VALLEY DIVISION

  In re:                                                                    CASE NO.: 1:19-bk-10062-VK
                                                                            CHAPTER:         11
  ANDREW MARC PITSICALIS,

                                                                                    ORDER ON TRUSTEE'S MOTION TO
                                                                                        CONVERT CASE UNDER
                                                                                      11 U.S.C. §§ 706(a) or 1112(a)

                                                                                                   [No Hearing Required]
                                                             Debtor(s).


Pursuant to LBR 1017-1, Trustee moved to convert this chapter 11 case to a case under chapter 7.

FINDING that this case was not previously converted from another chapter and Debtor is entitled to relief under the
chapter to which conversion is sought, the court orders as follows:

1.         Motion granted. This case is converted to chapter     pursuant to 11 U.S.C. § 706(a). If this case is being
           converted to chapter 13, Debtor must file a Chapter 13 Plan no later than 14 days after the date of the entry of
           this order.

2.         Motion granted. This case is converted to chapter 7 pursuant to 11 U.S.C. § 1112(a).
     a. Within 14 days of the date of this order, the debtor in possession or chapter 11 trustee, if the Debtor is not a
        debtor in possession, must file a schedule of unpaid debts incurred after commencement of the chapter 11 case.

     b. Within 30 days of the date of this order, the debtor in possession or chapter 11 trustee, if the Debtor is not a
        debtor in possession, must file and transmit to the United States trustee a final report and account.

     c. The Debtor or chapter 11 trustee, if the Debtor is not a debtor in possession, must immediately turn over to the
        chapter 7 trustee all records and property of the estate remaining in its custody and control.

2788143.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 1                       F 1017-1.1.ORDER.DEBTOR.CONVERT
           Case 1:19-bk-10062-VK                  Doc 64 Filed 04/24/19 Entered 04/24/19 14:02:28                                    Desc
                                                   Main Document     Page 2 of 3




      d. Within 14 days of the date of this order, the Debtor must file the statements and schedules required by FRBP
         1019(1)(A) and 1007, if such documents have not already been filed.

      e. If the Debtor is an individual, within 30 days of the date of this order or before the first date set for the meeting of
         creditors, whichever is earlier, Debtor must file a statement of intention with respect to retention or surrender of
         property securing consumer debts.

      f.   Within 30 days of the date of this order, the Debtor must, if the case is converted AFTER confirmation of a plan,
           file:

           (1) A schedule of all property not listed in the final report and account which was acquired after commencement
               of the chapter 11 case but before entry of this order.

           (2) A schedule of executory contracts and unexpired leases entered into or assumed after the commencement of
               the chapter 11 case but before entry of this order, and

           (3) A schedule of unpaid debts not listed in the final report and account which were incurred after the
               commencement of the chapter 11 case but before entry of this order.

3.         Motion denied without prejudice on the following grounds (specify):                              See attached page

4.         Motion denied with prejudice on the following grounds:

      a.       Case previously converted under 11 U.S.C. §                      1112           1208           1307

      b.       Debtor is not an eligible debtor under the chapter to which conversion is sought

      c.       Debtor is not acting or has not acted in good faith and, therefore, is not eligible to be a debtor under chapters
               11, 12 or 13

      d.       Debtor is not a debtor in possession as required under 11 U.S.C. § 1112

      e.       Case was originally commenced as an involuntary chapter 11 case and is not eligible for automatic
               conversion under 11 U.S.C. § 1112

 5          This matter is set for hearing as follows:            Date:                             Time:                        Courtroom:
           Address of courtroom:

6.         Notice is required as follows (specify):                                                                           See attached page

///

///

///

///

///

///

///

2788143.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 2                       F 1017-1.1.ORDER.DEBTOR.CONVERT
          Case 1:19-bk-10062-VK                   Doc 64 Filed 04/24/19 Entered 04/24/19 14:02:28                                    Desc
                                                   Main Document     Page 3 of 3



7.       Court further orders as follows (specify): to the extent that the chapter 11 trustee is appointed as chapter 7
trustee, her employed professionals do not need to reapply for employment.                                 See attached page

                                                                         ###




                  Date: April 24, 2019




2788143.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 3                       F 1017-1.1.ORDER.DEBTOR.CONVERT
